COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:     Barbara Van Camp Daniels v. Pasadena Interfaith Housing Foundation

Appellate case number:   01-20-00019-CV

Trial court case number: 1134548

Trial court:             County Civil Court at Law No. 2

        On January 9, 2019, appellant, Barbara Van Camp Daniels, filed an “Emergency Motion
to Stay Writ of Possession and To Waive Appeal Bond in its Entirety.”
       We deny appellant’s motion.
       It is so ORDERED.

Judge’s signature: _____/s/ Justice Richard Hightower____
                    Acting individually  Acting for the Court


Date: ___January 9, 2020____